Citation Nr: 9913545	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-17 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for residuals of Dengue 
fever.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied his claims of service connection for residuals of 
malaria and Dengue fever.  

In connection with the current appeal, it is noted that the 
veteran requested and was scheduled for a personal hearing 
before a Member of the Board at the RO.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (1998), when a claimant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of his claims based on the 
evidence of record.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of malaria and the record contains no competent 
evidence of any diagnosis of malaria, or showing of residuals 
therefrom, occurring in the post-service era.

2.  Although he was treated for Dengue fever in service, the 
record contains no competent evidence of a current diagnosis 
of Dengue fever or any residuals therefrom.


CONCLUSION OF LAW

The veteran's claims of service connection for residuals of 
malaria and Dengue fever are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's November 1942 military enlistment medical 
examination report is negative for pertinent complaints or 
findings of abnormality.  In-service medical records show 
that in July 1943, he was diagnosed with Dengue fever.  He 
was treated with APC (aspirin, phenacetin, and caffeine) 
capsules and returned to duty.  In April 1944, he was 
hospitalized with a fever of 101.6 degrees.  He reported a 
history of Dengue fever, but denied previous incidents of 
malaria.  Three malaria smears were conducted during that 
period of hospitalization, but all were negative.  The final 
diagnosis on discharge was Dengue fever.  

In August 1944, the veteran was again hospitalized with 
symptoms of fever, chills, and general malaise.  He again 
denied a history of malaria, but stated that he had been 
treated on three previous occasions for Dengue fever (in July 
1943, December 1943, and April 1944).  Stool smears taken 
during the period of hospitalization were positive for 
dysentery, but negative for malaria.  The diagnosis on 
discharge was mild, acute bacillary dysentery.  

In August 1945, he was seen on several occasions for a fever 
ranging from 99 to 101 degrees.  Stool cultures were negative 
for malaria and he was hospitalized later that month.  The 
final diagnosis on discharge was ill-defined condition 
manifested by fever with no localizing signs or symptoms, 
cured on discharge.  

On January 1946 military separation medical examination, no 
pertinent complaints or abnormalities were recorded.  The 
veteran's skin, lungs, cardiovascular and neurological 
systems were normal.  Chest X-ray and serology tests were was 
negative.  It was noted that he had a history of a fever of 
undetermined origin in 1943 and 1944, but that he had no 
history of malaria.

In July 1966, the veteran filed a claim of service connection 
for malaria, stating that he had been treated on three 
occasions in service for the disease.  In an October 1996 
statement, he indicated that he had Dengue fever in service 
and that following his service separation, the fever and 
chills came back for a few years, although he did not seek 
medical treatment because he did not have medical insurance.

In support of his claim, the RO requested VA outpatient 
treatment records identified by the veteran.  These records 
show that the veteran was treated from April 1995 to March 
1997 for several disabilities, including chronic obstructive 
pulmonary disease, hypertension, hyperlipidemia, 
cholelithiasis, and psoriasis.  No complaints or findings of 
malaria or Dengue fever, or residuals therefrom, were 
recorded in these records.

The veteran subsequently submitted private clinical records 
showing that in January 1990, he sought treatment for a 
fever, chills, and vomiting.  It was noted that the veteran 
had a ten year history of emphysema.  He was diagnosed with 
bronchitis and antibiotics were prescribed.  His symptoms 
returned approximately one week later and he sought emergency 
treatment.  The diagnosis was right lower lobe pneumonia and 
the veteran was hospitalized.  The diagnoses on discharge 
were right lower lobe pneumonia, possible right hilar mass, 
hypokalemia, and emphysema.  Additional private clinical 
records show that he was again treated in August 1992 for a 
cough, fever, congestion and chills.  The final diagnosis was 
bronchitis with chronic obstructive pulmonary disease.  No 
complaints or findings of malaria or Dengue fever, or 
residuals thereof, are noted in these private clinical 
records.

On VA medical examination in May 1998, the veteran reported 
that he had developed breathing problems in the late 1970s 
and had been diagnosed with emphysema around 1979.  The 
examiner's diagnosis was chronic obstructive pulmonary 
disease with advanced emphysematous reaction.  No complaints 
or findings pertaining to malaria, Dengue fever, or residuals 
therefrom were recorded.

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Additionally, where a veteran served 
continuously for 90 days or more and certain tropical 
diseases, including malaria, become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  The Court has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, in any claim for benefits, the initial question 
before the Board is whether the claimant has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded.  38 U.S.C.A. § 5107(a). The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit ) has set forth the 
general parameters of what constitutes a well-grounded claim, 
i.e., a plausible claim, one which is meritorious on its own 
or capable of substantiation.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Specifically, the Federal Circuit has held that in order for 
a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible. 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

As set forth above, the veteran's service medical records, as 
well as the post-service treatment records, show no 
complaints or diagnoses of malaria or any residuals 
therefrom.  Lacking any competent evidence of malaria in 
service or a current disability therefrom, the claim of 
service connection for residuals of malaria is not well 
grounded.  38 U.S.C.A. § 5107(a).  Any contentions of the 
veteran that he had malaria in service, or that he has 
current disability stemming from any in-service malaria, are 
insufficient to render the claim well grounded as the record 
does not reflect that he possesses the capability of a 
witness to offer such evidence that requires medical 
knowledge or skill.  Espiritu, 2 Vet. App. at 494 (lay 
statements alone do not constitute competent evidence of a 
medical diagnosis or causation).  While he is competent to 
provide lay evidence as to perceptible manifestations of a 
disease or injury, he is not competent to provide a medical 
diagnosis of the cause of these manifestations for a disorder 
such as malaria.  Id.  

Likewise, although the service medical records confirm that 
the veteran was treated for Dengue fever in service, the 
record contains no competent (medical) evidence that he 
currently has Dengue fever, or any residuals therefrom.  
Again, the veteran's own statements regarding any current 
diagnosis of Dengue fever or residuals therefrom, standing 
alone, are insufficient to render the claim well grounded.  
Id.

Congress specifically limits entitlement for service- 
connected disease or injury to cases resulting in a 
disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of 
proof of a present disability, therefore, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Based on the foregoing, the Board must conclude that 
the claims of service connection for residuals of malaria and 
Dengue fever are not well grounded.  38 U.S.C.A. §§ 5107(a), 
5121.

Because the veteran's claims are not well grounded, VA is 
under no obligation to assist him in the development of facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is cognizant, however, that the Court has held that VA may 
have an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Specifically, the Court has held that the 
section 5103(a) duty requires that, when a claimant 
identifies medical evidence that may complete an application 
but is not in the possession of VA, VA must advise the 
claimant to attempt to obtain that evidence.  See Brewer v. 
West, 11 Vet. App. 228 (1998).  In this case, the veteran has 
not identified any specific evidence that has not been 
submitted or obtained, which could render the claims of 
service connection for residuals of malaria and Dengue fever 
well grounded.  


ORDER

Service connection for residuals of malaria and Dengue fever 
is denied.


REMAND

By December 1996 rating decision, the RO denied the veteran's 
claim of service connection for emphysema on the basis that 
such disability was not shown in service.  In June 1997, he 
submitted a VA Form 9 on which he indicated that he began 
smoking in service due to stress and that his treating 
physicians had attributed his current emphysema to smoking.  
The Board finds that the June 1997 VA Form 9 may be construed 
to be a timely notice of disagreement with the denial of 
service connection for emphysema.  See 38 C.F.R. § 20.201 
(1998).  While the RO subsequently readjudicated the claim in 
a September 1998 rating decision, a statement of the case 
addressing the issue of entitlement to service connection for 
emphysema has never been issued.  As such, according to the 
Court, a remand for this action is necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
service connection for emphysema 
(including secondary to smoking).  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Thereafter, if an appeal 
has been perfected, this issue should be 
returned to the Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

